
	

114 HR 3769 IH: James K. Polk Presidential Home Study Act
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3769
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mr. DesJarlais (for himself and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to study the suitability and feasibility of designating the
			 James K. Polk Home in Columbia, Tennessee, as a unit of the National Park
			 System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the James K. Polk Presidential Home Study Act. 2.FindingsCongress finds that—
 (1)in 1961, the James K. Polk Home was designated as a National Historic Landmark; and (2)in April 2015, the National Park Service completed a reconnaissance survey of the James K. Polk Home, in which the National Park Service—
 (A)determined that— (i)the James K. Polk Home is conclusively nationally significant; and
 (ii)a special resource study is needed to fully analyze the suitability, feasibility, and need for management of the James K. Polk Home by the National Park Service; and
 (B)recommended that Congress consider authorizing a special resource study for the James K. Polk Home and associated properties.
				3.Study
 (a)In generalThe Secretary of the Interior (referred to in this Act as the Secretary) shall conduct a special resource study of the site of the James K. Polk Home in Columbia, Tennessee, and adjacent property (referred to in this Act as the site).
 (b)CriteriaThe Secretary shall conduct the study under subsection (a) in accordance with section 100507 of title 54, United States Code.
 (c)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)include cost estimates for any necessary acquisition, development, operation, and maintenance of the site;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or other interested individuals; and
				
 (5)identify alternatives for the management, administration, and protection of the site. (d)ReportNot later than 3 years after the date on which funds are made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings and conclusions of the study; and (2)any recommendations of the Secretary.
				
